By the Court, Ringo, C. J. The return, as to Owens, is manifestly defective, in not showing, as required by the statute, that the writ was executed upon the defendant, Owens, in any manner prescribed by law. When such process is executed otherwise than by reading the writ to the defendant, the officer must deliver him a copy thereof, or leave “ a copy thereof at his usual place of abode, with some white person of the family, over fifteen years of age;” and in making out his return, the officer is required to “ set out how, and in what manner, he executed the same.” Rev. Stat., Chap. 116, sec. 13, 20. The return before us omits to state, that the copy of the writ, left for the defendant, at his usual place of abode, was left with a white person of the family “ over fifteen years of age,” as required by law, and therefore, said defendant was under no legal obligation to appear and answer the action, and was not legally in default in failing to do so. Consequent^, the Court erred in giving judgment against him by default. Judgment reversed, and case remanded. Case to proceed as if Owens had been served with process.